          Case 1:20-cv-03617-ER Document 54 Filed 09/15/21 Page 1 of 1




                                                                         5 Columbus Circle, 11th Floor
                                                                         New York, New York 10019
                                                                         212 223 4400 main
                                                                         212 223 4425 fax
                                                                         www.levinelee.com

                                                                         Seth L. Levine
                                                                         212 257 4040 direct
                                                                         slevine@levinelee.com


September 15, 2021                           Defendant's request for an extension of time to October 15,
                                             2021 to file an answer is granted.
VIA ECF
                                             It is SO ORDERED.
The Honorable Edgardo Ramos
United States District Judge                                                                             .
Southern District of New York                                                   09/15/2021
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

       Re:    Carbon Investment Partners, LLC, et al. v. Bressler, No. 20-CV-03617 (ER)

Dear Judge Ramos:

       We represent Defendant Shira Bressler in the above-captioned matter.

        We respectfully submit this letter, pursuant to Rule 1.E of Your Honor’s Individual
Practices, to request an adjournment of Ms. Bressler’s deadline to file an answer from September
22, 2021, to October 15, 2021. This is the first request for such an extension. We submit this
request to provide for additional time to prepare an answer and to allow the parties to confer
regarding a potential resolution of this matter. Plaintiffs consent to this request.



                                                   Respectfully submitted,

                                                   /s/ Seth L. Levine
                                                   Seth L. Levine


cc: Counsel for Plaintiffs (via ECF)
